DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I, species (a) Figs. 5A, 6A, claims 1-6 and 11-15, in the reply filed on 12/10/21 is acknowledged.
Claims 7-10 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/21.
Applicant’s cancellation of non-elected claims 7-10 is acknowledged.
Applicant’s addition of new claim 18 is acknowledged.
Claims 1-6, 11-15, 17 and 18 are subject to examination at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 2 and 4-6, 11-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al., US Publication No. 2014/0103289 A1 (from the IDS).

Liao anticipates:
1. A method of fabricating a device, the method comprising: (see fig. 1) using molecular beam epitaxy (MBE) (e.g. MBE at para. [0016]), incorporating a dopant (e.g. Mg dopant at para. [0220]) into an epitaxial layer (e.g. p-type AlGaN layers 50, 60 formed by MBE incorporating dopant at para. [0219] – [0220]) above a substrate (10), said incorporating comprising forming a liquid metal layer (e.g. liquid Ga at para. [0011], para. [0219] – [0220], para. [0229] – [0230]) on a growth interface of the epitaxial layer during the epitaxy.  See Liao at para. [0001] – [0284], figs. 1-37.

2. The method of claim 1, wherein using MBE to form the liquid metal layer comprises: 	depositing magnesium (Mg), aluminum (Al), gallium (Ga), and nitrogen (N) in a layer above the substrate, to form by epitaxy a Mg-doped AlGaN layer (e.g. p-type AlGaN layers 50, 60 and Mg dopant at para. [0220]); and 
	during said depositing, forming a liquid Ga layer (e.g. liquid Ga at para. [0011], para. [0219] – [0220]) on the Mg-doped AlGaN layer, wherein the liquid Ga layer causes formation of a metal-semiconductor junction during the epitaxy of the Mg-doped AlGaN layer, para. [0229] – [0230], fig. 11.

para. [0216]), a plurality of (Al)GaN quantum wells (40), and a p-doped contact layer (e.g. 60).

5. The method of claim 2, further comprising, before the epitaxy of the Mg-doped AlGaN layer (50, 60): forming one or more layers over the substrate, wherein the one or more layers are selected from the group consisting of: an undoped AlN buffer layer (20); an undoped GaN layer; a doped GaN layer; an undoped AlGaN layer; and a doped AlGaN layer (30), (see fig. 1; also see figs. 12, 18, 19, 21 and 22)

6. The method of claim 1, wherein the MBE is selected from the group consisting of: plasma-assisted MBE; and ammonia-based MBE, para. [0016].

Regarding claim 11:
	Liao teaches the limitations as applied to claim 1 above.
	Liao further teaches the added limitation:

11. A method of fabricating a device, the method comprising (see fig. 1; also see figs. 12, 18, 19, 21 and 22)
	forming a buffer layer (e.g. lower layer 20) over a substrate (10); 
	forming an undoped aluminum gallium nitride (AlGaN) layer (e.g. The buffer layer 20 can comprise AlGaN and be a plurality of layers at para. [0215].  An upper layer of the plurality of buffer layers is interpreted as an undoped aluminum gallium nitride (AlGaN) layer.) the over the buffer layer; and


Regarding claim 12:
	Liao teaches the limitations as applied to claim 3 above.

Regarding claim 13:
	Liao teaches the limitations as applied to claim 6 above.

Regarding claim 14:
	Liao teaches the limitations as applied to claim 4 above.

15. The method of claim 14, further comprising forming metal contacts (70/75) on the Si-doped AlGaN layer (30), fig. 1.

17. The method of claim 11, further comprising forming a metallic contact (80/85) on the p-doped contact layer (60), fig. 1.

18. The method of claim 1, further comprising (see fig. 1):
	depositing a buffer layer (e.g. lower layer 20) on the substrate;
	forming an undoped aluminum (Al), gallium (Ga), and nitrogen (N) layer (e.g. The buffer layer 20 can comprise AlGaN and be a plurality of layers at para. [0215].  An upper layer of the plurality of buffer layers is interpreted as an undoped aluminum gallium nitride (AlGaN) layer.) on the buffer layer; and 
	forming a doped AlGaN layer (30) on the undoped AlGaN layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao, as applied to claim 1 above in further view of .Kohda et al., US Publication No. 2009/0141765 and Takano, Japanese Publication No. JP 2005-32823 A (see attached English translation).

	Regarding claim 3:
	Liao teaches all the limitations of claims 1 and 2 above, and further teaches during the epitaxy of the Mg-doped AlGaN layer allowing excess Ga to form a liquid metal layer on the surface of the Mg-doped AlGaN, para. [0011], para. [0229] – [0230].
	Liao is silent regarding “controlling the Al composition by tuning Al flux and growth rate with N flow rate”.
	In an analogous art, Kohda teaches forming a Mg-doped AlGaN layer.  The Al composition is controlled by adjust the flowrate of the source gas (-i.e. “tuning Al flux” recited in the claim).  See Kohda at para. [0072].
	In an analogous art, Takano teaches “Specifically, for controlling the film forming rate… a film forming speed is controlled by a TMA supply amount, or an adduct reaction of TMA and NH 3 is intentionally promoted by changing an NH 3 flow rate, thereby controlling the film forming speed.”  See Takano at para. [0022].  This disclosure teaches the growth rate can be controlled by changing the N flowrate.
para. [0072].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liao with the teachings of Takano because it is known in the art that changing the N flowrate affects the reaction of aluminum with nitrogen, thereby controlling the film growth rate.  See Takano at para. [0022].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you .

/Michele Fan/
Primary Examiner, Art Unit 2894
28 February 2022